Citation Nr: 1444403	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1955 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement (NOD) on September 2013.  He was provided with a statement of the case (SOC) on June 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in June 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was administered a VA audiological examination on April 2013.  The examiner reviewed the claims file, interviewed the Veteran, and conducted objective testing.  Although the examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss and tinnitus, he opined that they were less likely than not related to the Veteran's military service.  In support, the examiner provided that the Veteran's service treatment records were not available, as had been previously determined by the RO after following the appropriate development for St. Louis fire-related cases, and that, as such, he could only opine regarding the information that was known at the time, such as the Veteran's MOS as a personnel clerk.  Because that MOS is not commonly associated with noise exposure and the absence of any treatment records from service, the examiner found that it was not likely that the Veteran's current bilateral hearing loss and tinnitus were related to military service.  Additionally, the examiner noted that the Veteran's post-service employment operating heavy machinery for a steel company for 22 years was a more likely cause.

The Board, however, finds that the Veteran's claims file should be returned to the April 2013 VA examiner for an addendum opinion.  While the examiner provided an opinion and rationale, it does not appear that he gave full consideration to the Veteran's lay statements regarding his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Here, the Veteran provided lay statements that his hearing loss and tinnitus began in April 1955 after participating in basic riffle marksmanship training without the use of hearing protection.  He stated that he experienced an immediate loss of hearing and tinnitus that was pronounced for 2 weeks and then continued from that time until present.  In light of this assertion, as well as the fact that the Veteran's DD 214 shows that he was assigned to a field artillery battery for the majority of his service, it is incumbent upon the VA examiner to consider such, particularly in the absence of any service treatment records.  As such, the claims file should be returned to the April 2013 VA examiner for a full consideration of the Veteran's lay statements in determining a potential etiology for the Veteran's currently diagnosed bilateral hearing loss and tinnitus.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain an addendum opinion to the April 2013 VA audiological examination report regarding the Veteran's claimed bilateral hearing loss and tinnitus.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise associated with an incident or event of service?  The Veteran contends exposure to basic riffle marksmanship training without the use of hearing protection led to an immediate experience of hearing loss and tinnitus in April 1955 and continued to present.  The Veteran's lay statements in this regard should be considered credible.  Additionally, the examiner should consider the fact that the Veteran, while only serving as a personnel clerk, was stationed at a field artillery battery for the majority of his service and possibly exposed to continuous loud firing noises.

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in service or is otherwise associated with an incident or event of service?  The Veteran contends exposure to basic riffle marksmanship training without the use of hearing protection led to an immediate experience of hearing loss and tinnitus in April 1955 and continued to present.  The Veteran's lay statements in this regard should be considered credible.  Additionally, the examiner should consider the fact that the Veteran, while only serving as a personnel clerk, was stationed at a field artillery battery for the majority of his service and possibly exposed to continuous loud firing noises.

A complete discussion should be given that explains the rationale for all opinions and conclusions expressed.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



